Citation Nr: 0924478	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  08-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1953 
to August 1956 and from July 1960 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in March 2007 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress 
disorder (PTSD), evaluated as 30 percent disabling; diabetes 
mellitus, evaluated as 20 percent disabling; peripheral 
neuropathy of the left lower extremity, evaluated as 20 
percent disabling; peripheral neuropathy of the right lower 
extremity, evaluated as 20 percent disabling; peripheral 
neuropathy of the left upper extremity, evaluated as 10 
percent disabling; peripheral neuropathy of the right upper 
extremity, evaluated as 10 percent disabling; hypertension, 
evaluated as 10 percent disabling; and vitreous detachment of 
the left eye, evaluated as 10 percent disabling; resulting in 
a combined evaluation for disability compensation of 80 
percent.

2.  Resolving all reasonable doubt in the Veteran's favor, he 
is unable to secure and follow a substantially gainful 
occupation by reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.340, 3.341, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that his service-connected disabilities 
render him unemployable and, therefore, he is entitled to a 
TDIU.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  As the Board's decision herein constitutes a 
complete grant of the benefits sought on appeal, no further 
action is required to comply with the VCAA and implementing 
regulations.

A total disability evaluation may be assigned when the 
schedular evaluation is less than 100 percent where a veteran 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a 
total disability evaluation may still be assigned, but on a 
different basis.  It is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Therefore, at the RO level, rating boards are 
required to submit to the Director, Compensation and Pension 
Service, for extra-schedular consideration all cases of 
veterans who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in 38 C.F.R. § 4.16(a).  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In the instant case, the Veteran is service-connected for 
PTSD, evaluated as 30 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; peripheral neuropathy of 
the left lower extremity, evaluated as 20 percent disabling; 
peripheral neuropathy of the right lower extremity, evaluated 
as 20 percent disabling; peripheral neuropathy of the left 
upper extremity, evaluated as 10 percent disabling; 
peripheral neuropathy of the right upper extremity, evaluated 
as 10 percent disabling; hypertension, evaluated as 10 
percent disabling; and vitreous detachment of the left eye, 
evaluated as 10 percent disabling.  The Veteran's combined 
disability rating is 80 percent.

The Board notes that VA regulations governing the award of 
TDIUs provide that, for the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident will be considered as one disability.  38 C.F.R. § 
4.16(a). 

Other than his PTSD, the Veteran's service-connected 
disabilities are various manifestations of his diabetes 
mellitus and, therefore, such disabilities all stem from a 
common etiology.  As such, the Veteran's diabetes mellitus, 
peripheral neuropathy of all four extremities, hypertension, 
and vitreous detachment of the left eye are considered as one 
disability for the purposes of a TDIU claim.  By applying the 
Combined Ratings Table, the Veteran has an evaluation of 70 
percent for his service-connected disabilities associated 
with diabetes mellitus.  38 C.F.R. § 4.25.  Accordingly, with 
a rating for diabetes mellitus of 70 percent, which combines 
with his additional disability to bring the combined overall 
evaluation to 80 percent, the Veteran meets the schedular 
threshold under 38 C.F.R. § 4.16(a).

The remaining inquiry is whether the Veteran is unable 
to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.  For 
a veteran to prevail on a claim based on 
unemployability, the record must reflect some factor 
which takes his or case outside the norm of his or her 
service-connected disabilities.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (citing C.F.R. §§ 
4.1, 4.15).  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is 
not enough.  Id.  A high rating in itself is a 
recognition that the impairment makes it difficult to 
obtain and keep employment.  Id.  The question is 
whether the veteran is capable of performing the 
physical and mental acts required by employment, not 
whether he or she can find employment.  Id. (citing 
C.F.R. § 4.16(a)).

Although VA statutes and regulations do not define 
"substantially gainful occupation," 38 C.F.R. 
§ 4.16(a) indicates that the term does not include 
marginal employment, which generally means employment 
that does not provide sufficient income to exceed the 
poverty threshold for one person.  VA's Adjudication 
Manual defines "substantially gainful employment" as 
employment at which a nondisabled individual may earn a 
livelihood with earnings comparable to the particular 
occupation in the community where the veteran resides.  
See M21-1MR IV.ii.2.F.2.4.d (formerly Manual M21-1, 
Part VI, Section 7.09(7)).  The Court of Appeals of 
Veterans Claims (Court) has declined to adopt a 
definition of the term but has relied on VA's 
definition and stated that it suggests a "living 
wage." See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 
358 (1991).  The Court has further stated that the 
ability to work only a few hours a day or only 
sporadically does not equate to substantially gainful 
employment.  See id.  A determination of whether a 
veteran is capable of engaging in a substantially 
gainful occupation must consider both that person's 
abilities and his or her employment history.  See Faust 
v. West, 13 Vet. App. 342 (2000).  Additionally, a 
veteran need not show 100 percent unemployability in 
order to be entitled to a TDIU.  See Roberson v. 
Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

In this case, the Veteran was granted service connection for 
diabetes mellitus and PTSD effective in November 1999, and 
for his various manifestations of diabetes mellitus effective 
in January 2006.  The claims file includes private treatment 
records dated from April 1987 through November 2005, private 
disability evaluations dated in June 1997 and December 1999, 
and seven VA examinations dated from February 2000 through 
January 2008.  

The Veteran retired in February 1999 at age 65.  Since 
retirement, he has worked at intervals at a chicken farm, 
including picking up eggs.  See April 2005 private treatment 
record from Dr. Reese; May 2006 & August 2006 VA 
examinations; April 2008 substantive appeal (VA Form 9).  The 
record reflects that the Veteran graduated from high school 
and completed one year of college before entering service.  
See June 1997 private disability examination.  After service, 
he worked primarily as a self-employed salesman.  See 
September 2006 Application for Increased Compensation Based 
on Employability (VA Form 21-8940); February 2000 & December 
2007 VA examinations.  He also had various other jobs 
including self-employment in the fast-food industry and 
driving and delivering bread for Pepperidge Farms until 
January 1997.  See June 1997 private disability examination; 
December 1999 private psychological examination. 

In a June 1997 private disability examination, the Veteran 
was diagnosed with diffuse arthralgia and some joint 
swelling, mainly in his hands and feet; history of gout; 
hypertension; obesity with continued voluntary weight 
reduction; history of nephrolithiasis; and blindness in the 
left eye.  He did not use any assistive devices to walk at 
that time, and he could walk only 1-2 blocks before he had to 
stop.  His feet would start to hurt and swell after standing 
for about 10-15 minutes, and he would need to get up after 
sitting for about an hour because he would get very stiff.  

In September 1999, the Veteran was treated by Dr. Reese in 
the Flowers Hospital emergency room and was additionally 
diagnosed with out of control new onset diabetes mellitus 
with blood sugar greater than 1000 and acute renal failure 
secondary to dehydration.  He subsequently lost a significant 
amount of weight through diet and exercise, and his diabetes 
has been controlled through diet since 2001.  See January 
2008 VA examination.

In a May 2006 VA examination, the Veteran reported that he 
walked 3.8 miles to the chicken farm and back home for 
exercise.  He had pain in his feet and legs to his knees, as 
well as some finger numbness.  He wore glasses due to his eye 
problems.  

In an August 2006 VA examination, the Veteran reported that 
his paresthesia and dyskinesia of the upper and lower 
extremities interfered with his daily activities.  He stated 
that he could no longer pick up eggs at the chicken farm and 
kept dropping them due to numbness in his fingertips.  He had 
also fallen at the chicken house 3-4 months earlier because 
he could not feel the sensation of his legs.  The Veteran had 
decreased ability to walk in hot weather because of numbness 
and tingling in his feet.  He was unable sit for long periods 
because he had increased numbness and tingling of the upper 
and lower extremities.  

In a December 2007 VA PTSD examination, the Veteran reported 
that he was physically unable to perform many activities and 
he avoided driving due to poor eyesight.  The VA examiner 
noted that PTSD had caused changes in the Veteran's 
functional status and quality of life since the last 
psychiatric examination.  However, the examiner concluded 
that he did not have total occupational and social impairment 
due to PTSD symptoms.  

The most recent VA examination, conducted in January 2008, 
reflects that the Veteran's service-connected diabetes 
mellitus was well controlled through diet, he had impaired 
vision in the left eye despite corrective surgery in May 
2006, and his hypertension was poorly controlled without 
medication.  The Veteran also had moderate to moderately 
severe arthritis in the left knee and right elbow, for which 
he is not service-connected.  

The Veteran reported in January 2008 that he had been unable 
to exercise and walk for the past year due to leg pain and 
paresthesia.  He had problems with walking and had fallen 
several times because his left knee would go out.  He could 
walk for 1-2 blocks, which is the distance from his house to 
the mailbox.  The Veteran stated that he had pain, tingling, 
and numbness in both legs, as well as pain, swelling, and an 
inability to bend the left knee.  He frequently could not 
feel the sensation in his legs.  He had been using a cane and 
crutches for several months.  The Veteran also stated that he 
had tingling and numbness in his fingertips and frequently 
could not feel the sensation in his hands.  He did not drive 
because of his impaired vision and an inability to feel the 
steering wheel due to the numbness in his fingertips. 

The VA examiner concluded that the Veteran's peripheral 
neuropathy symptoms, in addition to his nonservice-connected 
left knee arthritis symptoms, had worsened his ambulatory 
difficulties.  He further concluded that the Veteran's 
functional impairment due to diabetic neuropathy symptoms was 
moderate to moderately severe and would impair employability, 
especially physical employability.    

In his April 2008 substantive appeal, the Veteran further 
reported that he can barely get out of a chair, it takes him 
awhile to be able to start to walk, and it is painful for him 
to walk the one block to his mailbox.

Upon a thorough review of the Veteran's claims file, the 
Board resolves all reasonable doubt in favor of the Veteran 
and finds that he is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disabilities.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  Although the December 2007 and January 2008 VA 
examiners concluded that the Veteran did not have total 
occupational impairment due to symptoms of PTSD, diabetic 
neuropathy, hypertension, or vision problems, the Veteran is 
not required to establish 100 percent unemployability to be 
entitled to a TDIU.  See Roberson, 251 F.3rd at 1385.  Such 
disabilities have severely affected the Veteran's ability to 
walk, stand, sit for more than an hour, grasp items, and 
drive.  His prior employment consisted of working at a 
chicken farm, sales, driving a delivery truck and delivering 
bread, and fast food services.  Considering his abilities and 
employment history, the Board finds that the Veteran's 
service-connected disabilities currently prevent him from 
securing and following substantially gainful employment.  As 
such, he is entitled to a TDIU.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a TDIU is granted.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


